DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 65 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Requiring the flow rate of dilution fluid added to the DiaNF to be equal to the DiaNF permeate is unclear and seems to mis-describe the invention, since it is the flow rate of permeate (from the NF step) that is being replaced (see 0012).    

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 43, 46-47, 50-51, 53-55, 61 and 66 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eckert et al. (U.S. 2014/0299546), hereinafter “Eckert”.

    PNG
    media_image1.png
    303
    548
    media_image1.png
    Greyscale

Eckert teaches a process for treating saline water to obtain product water comprising a higher concentration of sulfate, as compared with the saline water, the process including the steps of passing saline water 26 through a first NF membrane 31 to obtain an NF permeate 31b and an NF brine 31c; passing the NF brine 31c through a second NF membrane 32 in the presence of a diluting solution (diaNanofiltration or DiaNF) 35b to obtain a DiaNF permeate 32b and a DiaNF brine 32c; subjecting the DiaNF brine 32c to an additional DiaNF cycle in the presence of a diluting solution (33, 35c) and isolating the DiaNF brine 32c as product water having a higher concentration of the sulfate and lower concentrations of Na- and Cl- as compared with the saline water (see figures 4 and 5) [as in claims 43 and 66], where the NF membranes would necessarily be one of same or different [as in claim 51] and preferentially reject divalent ions over monovalent ions [as in claim 53].  



As for claim 54, Eckert also teaches the step of combining and recycling the permeates from the NF and DiaNF cycles (figure 3).  As for claims 55 and 61, he also teaches that the dilution stream could be introduced at the feed of any one or more NF modules such that claims 55 and 61 would be anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 49, 52 and 63-65 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eckert in view of ordinary skill in the art.  The system including the NF and DiaNF modules are taught by Eckert, as expanded above.  Eckert doesn’t explicitly teach a receiving tank for isolating the DiaNF brine but such would have been obvious to retain the product since he .     

As for claim 65, adding diluting water at a flow rate equal to that of the DiaNF permeate would have been obvious since Eckert teaches directing permeates 31b, 32b and 33b which are more diluted back to recycle brine line [0044] and he also teaches using dilute brine streams from elsewhere in the plant [0018].  

Claims 44, 62 and 67 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eckert in view of WO 2010/131251, hereinafter ‘251.  As for claim 62, ‘251 also teaches adding the enhanced divalent ion product brine to a water sample for the benefit of public health beneficial effects (page 1).   As for claims 44 and 67, since ‘251 already teaches a UF pretreatment in 260 to remove bacteria and larger microorganisms, having an additional UF post treatment would have been obvious to remove any bacteria or larger microorganisms that may have contaminated the produce before dispensing.   

Claims 45 and 48 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eckert in view of Tao (U.S. 2014/0202957 A1).  Tao teaches pretreatment of water undergoing serial filtration in nanofiltration membrane [0007] that includes both the step of de-carbonating the saline water and the step of adding an anti-scalant [0019].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the steps of Tao in the process of Eckert since Tao teaches the benefit for preparing the water for membrane treatment that results in improving the percent recovery and water quality (abstract).  Adding anti-scalant is well known for preventing potentially clogging scale build up.


Allowable Subject Matter
Claims 56-60 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 5/21/2021 have been fully considered but they are not persuasive.
Applicant argues (page 14) that Eckert does not teach separating Mg2+ and/or Ca2+ and SO42- from the monovalent ions but only SO42-.  However, it is pointed out that the claims (including the independent claims) only requires the divalent ions to be selected from
Applicant’s argument (pages 14-15) that Eckert doesn’t teach a retentate (brine) product stream having an increased concentration of divalent ions is not convincing since Eckert clearly teaches such in figure 4 (e.g. compare the SO42- concentration of his retentate stream 40c with that of the inlet stream 40a).  Eckert then teaches using the increased divalent ions stream as a valuable by-product [0042].
Using the more diluted permeate as the dilution fluid would have been obvious since Eckert teaches directing permeates 31b, 32b and 33b which are more diluted back to recycle brine line [0044] and he also teaches using dilute brine streams from elsewhere in the plant [0018]. 


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778